Order entered August 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01495-CR

                           JONATHAN BRUCE REED, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F81-01988-K

                                          ORDER
       Before the Court is appellant’s motion for extension of time to file a motion for en banc

reconsideration. We GRANT the motion.          Appellant’s time to file a motion for en banc

reconsideration is extended to October 18, 2013.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE